UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April11,2013 MGP Ingredients, Inc. (Exact name of registrant as specified in its charter) KANSAS 0-17196 45-4082531 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Cray Business Plaza 100 Commercial Street Box 130 Atchison, Kansas 66002 (Address of principal executive offices) (Zip Code) (913) 367-1480 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. MGP Ingredients, Inc. (the “Company”) sent a letter to the stockholders of the Company on April 11, 2013 as part of its 2012 annual report.The letter is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. The following exhibit is filed with this report as required by Item 601 of Regulation S-K: (d) Exhibits *99.1 Letter to Stockholders mailed April 11, 2013. *Filed herewith SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MGP INGREDIENTS, INC. Date:April 11, 2013 By: /s/ Timothy W. Newkirk Timothy W. Newkirk, President and Chief Executive Officer
